Quinn, Chief Judge
(dissenting):
We are dealing with a stipulation of fact, not merely one of expected testimony. The stipulation is consistent with the accused’s professed desire to “come into court and . . . [make] a clean breast of things,” and the accused’s admission that he had previously used marihuana. Since the accused actually participated in presenting the matter to the court-martial, I assume he anticipated that he might obtain some advantage from it. I am unable, therefore, to conclude that the way in which the information was presented, or the fact of its presentation, was erroneous and prejudicial.
I would affirm the decision of the board of review.